Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 1 of 9            FILED
                                                                 2019 Jun-27 PM 05:10
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA



                       EXHIBIT 1
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 2 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 3 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 4 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 5 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 6 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 7 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 8 of 9
Case 1:19-cv-01010-JEO Document 1-1 Filed 06/27/19 Page 9 of 9
